Citation Nr: 0940038	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from April 1969 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD.  In July 
2008, a hearing was held before the undersigned Veterans Law 
Judge.  The appeal was remanded to the RO for further 
development in September 2008.  

The Veteran's VA treatment records indicate that he has been 
diagnosed with an adjustment disorder with mixed anxiety and 
depressed mood and major depression versus dysthymic 
disorder.   In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).  Not 
surprisingly, because Clemons had not yet been issued when 
this case was initially adjudicated, the RO has not 
considered alternative current conditions within the scope of 
the filed claim.  Thus, a de novo review of the issue of 
service connection for an acquired psychiatric disorder is 
warranted, and the issue has been re-characterized as noted 
on the title page.

In July 2008, the veteran submitted a claim for service 
connection for diabetes mellitus.  This matter is referred to 
the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

In the September 2008 remand, the RO was instructed to obtain 
copies of clinical records from the VA Medical Center in 
Shreveport, Louisiana, dated from April 1973 to December 1974 
and from January 2005 to the present.  In its March 2009 
communication requesting these records from the Shreveport 
facility, the RO stipulated that if the requested records 
were destroyed, unavailable, or non existent, the RO should 
explain in writing and state whether a further search for 
these records would prove futile.  

In October 2008, the RO provided clinical records reflecting 
the Veteran's treatment at the Shreveport VA Medical Center 
from January 2005 to January 2009.  However, no records for 
the period from April 1973 to December 1974 were included in 
this submission and the RO failed to provide any information 
regarding the availability of records from this period.  The 
Veteran's representative has requested that a further search 
for VA records from the Shreveport facility be conducted and 
an explanation be provided if no records from this period are 
recovered.  This should be accomplished on remand.  Any 
records dated from January 2009 forward should also be 
obtained.

The Veteran's service treatment records show that he 
complained of frequent trouble sleeping and depression or 
excessive sorry on separation examination in April 1973.  
Psychiatric examination was normal.  On remand, the Veteran 
should be afforded a VA psychiatric examination.  See 
38 C.F.R. § 3.159(c)(4).  Efforts to obtain his complete 
service personnel records should also be made.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service personnel 
records, including all records related to 
his General Discharge.

2.  Make arrangements to obtain and 
associate with the claims file copies of 
the Veteran's psychiatric treatment 
records from the VA Medical Center in 
Shreveport, Louisiana, dated from April 
1973 to December 1974 and from January 
2009 forward. 

If the requested records were destroyed, 
unavailable, non existent, or not 
available, the RO should explain in 
writing and state whether a further search 
for these records would prove futile.  

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to the diagnosis of all psychiatric 
disorder(s) found to be present, (i.e., 
adjustment disorder with mixed anxiety and 
depressed mood, major depression, 
dysthymic disorder, etc.)

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In doing so, the examiner should 
acknowledge the Veteran's complaints of 
frequent trouble sleeping and depression 
or excessive sorry on separation 
examination in April 1973.  

The examiner is also asked to determine 
whether the Veteran has PTSD under the 
criteria as set forth in DSM-IV.  If PTSD 
is found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD was 
caused by any of his reported stressors 
that have been corroborated.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

